Citation Nr: 0015323	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an effective date earlier than March 18, 1997, 
for the assignment of a total rating (100 percent) for 
pulmonary disease secondary to exposure to asbestos.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1946 to January 
1948.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO rating decision that increased the 
evaluation for pulmonary disease due to exposure to asbestos 
from 10 to 100 percent, effective from March 18, 1997.



FINDINGS OF FACT

1.  On August 23, 1995, the veteran's original compensation 
claim requesting service connection for pulmonary disease due 
to exposure to asbestos was received.

2.  An April 1996 RO rating decision granted service 
connection for pulmonary disease secondary to exposure to 
asbestos and assigned a 10 percent evaluation, effective from 
August 23, 1995.

3.  In correspondence received on March 18, 1997, the veteran 
requested a hearing with regard to his claim for compensation 
based on pulmonary disease secondary to exposure to asbestos.

4.  Statements from the veteran subsequent to and in 
conjunction with the March 18, 1997 correspondence indicate 
dissatisfaction with the 10 percent evaluation assigned for 
the pulmonary disease secondary to exposure to asbestos.

5.  The written correspondence received from the veteran on 
March 18, 1997, constitutes a notice of disagreement with the 
April 1996 RO rating decision, assigning a 10 percent 
evaluation for pulmonary disease secondary to exposure to 
asbestos, and additional evidence with regard to the original 
claim.

6.  The pulmonary disease secondary to exposure has been 
manifested primarily by dyspnea at rest that has produced 
pronounced impairment since August 23, 1995.



CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
pulmonary disease secondary to exposure to asbestos from the 
earlier effective date of August 23, 1995, are met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.400, 4.7, 4.97, Code 6603, effective prior to October 7, 
1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from March 1946 to January 
1948.

On August 23, 1995, the veteran's original compensation claim 
requesting service connection for pulmonary disease due to 
exposure to asbestos was received.

VA and private medical reports show that the veteran was 
treated and evaluated for respiratory problems in the 1990's.  
The more salient medical reports with regard to the claim 
being considered in this appeal are discussed in the 
following paragraphs.

Private medical reports show that the veteran was evaluated 
for respiratory problems on various dates between February 
and May 1995.  These reports show the presence of 
interstitial lung disease likely related to asbestosis.  A 
report dated in May 1995, notes that pulmonary function 
testing reportedly showed FVC (forced vital capacity) of 
66 percent predicted, FEV-1 (forced expiratory volume in one 
second)/FVC of 56 percent predicted, and FEV-1 of 54 percent 
predicted.  The DLCO (diffusion capacity of the lung for 
carbon monoxide) was 13 percent.  The findings were 
considered consistent with a mixed obstructive and 
restrictive ventilatory defect with a severely reduced DLCO 
as the result of emphysema and interstitial lung disease 
(asbestosis).

Social Security Administration (SSA) documents received in 
September 1995 show that the veteran has been considered 
totally disabled for SSA benefits since December 1984 due to 
severe obstructive and restrictive pulmonary disease.

The veteran underwent a VA medical examination in October 
1995.  He complained of dyspnea at rest and of severe dyspnea 
with exertion.  Pulmonary function studies reportedly showed 
FVC of 60 percent predicted, FEV-1 of 48 percent predicted, 
and FEV-1/FVC of 54 percent predicted.  The diagnosis was 
combined asbestosis and emphysema with secondary pulmonary 
hypertension resulting in a combined severe disability.

A letter from a VA medical facility dated in March 1996 was 
received in reply from a request from the RO to delineate the 
symptoms specifically attributable to the pulmonary disease 
secondary to exposure to asbestos.  The signatory opined that 
the veteran had definite asbestos plaques and severe 
obstructive disease with pulmonary vascular loss.  It was 
noted that it was difficult to define the relative 
contributions of the asbestos, pulmonary vascular disease, 
and smoking (with COPD (chronic obstructive pulmonary 
disease) and emphysema), and that a reasonable estimate was 
COPD of 60 percent, pulmonary vascular disease of 20 percent, 
and asbestos of 20 percent.

An April 1996 RO rating decision granted service connection 
for pulmonary disease secondary to exposure to asbestos and 
assigned a 10 percent evaluation, effective from August 23, 
1995.  The veteran was notified of this determination in a 
letter dated April 23, 1996.  

In correspondence received on March 18, 1997, the veteran 
requested a hearing with regard to his claim for compensation 
for pulmonary disease secondary to exposure to asbestos.  The 
record shows that hearings were schedule for the veteran and 
postponed, and eventually canceled at his request.

In correspondence dated in May 1997, the veteran expressed 
dissatisfaction with his recent VA medical examination.  

Private medical reports dated in 1997, were received.  A 
report dated in July 1997 notes that pulmonary function 
studies reportedly showed FVC of 62 percent predicted, FEV-1 
of 48 percent predicted, and FEV-1/FVC of 53 percent 
predicted.  The diffusion capacity was reported to be well 
below the predicted value.  It was noted that a chest X-ray 
revealed extensive pleural plaquing and pleural thickening.

A VA report on asbestos related diseases of veterans was 
received in 1997.

The veteran underwent a VA medical examination in October 
1997.  The veteran reported that walking about 50 feet or 
climbing 2-3 stairs produced enough dyspnea to stop.  
Pulmonary function studies showed FVC of 55 percent 
predicted, FEV-1/FVC of 88 percent predicted, and FEV-1 of 
49 percent predicted.  The studies were interpreted as 
showing severe obstructive airways disease.  The diagnoses 
were emphysema and asbestosis.

The veteran's claim for an earlier effective date for the 
total rating for the service-connected respiratory disorder 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  In this case, 
the April 1996 RO rating decision granted service connection 
for pulmonary disease secondary to exposure to asbestos, 
effective from August 23, 1995, the date of receipt of the 
veteran's original claim for VA compensation.  The Board 
finds that this date is proper for the grant of service 
connection for this condition.

A review of the record reveals that the veteran was notified 
of the April 1996 RO rating decision, assigning a 10 percent 
evaluation for pulmonary disease secondary to exposure to 
asbestos, effective from August 23, 1995, by RO letter dated 
on April 23, 1996.  In March 1997, he submitted written 
correspondence, indicating complete dependence on portable 
oxygen and requesting a hearing with regard to this claim, 
that the Board finds indicates dissatisfaction with the 
assignment of the 10 percent evaluation for this condition.  
38 C.F.R. § 20.201 (1999).  This dissatisfaction is made more 
evident when considered with the correspondence from the 
veteran dated in May 1997 indicating that his recent VA 
medical examination was inadequate.  The Board also finds 
that the veteran's correspondence received in March 1997 
constitutes additional evidence submitted with regard to his 
original claim, as does the subsequent medical evidence 
received in conjunction with the veteran's March 1997 letter.  
38 C.F.R. § 3.156(b) (1999).  Hence, the Board finds that the 
rating or "staged ratings" should be assigned for the 
service-connected respiratory disorder from August 23, 1995.  
Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the evaluation of the pulmonary disease 
secondary to exposure to asbestosis, this condition will be 
rated as pulmonary emphysema under diagnostic code 6603, as 
this condition best reflects the veteran's disability 
picture.  A 10 percent evaluation is warranted for mild 
pulmonary emphysema with evidence of ventilatory impairment 
on pulmonary function testing and/or definite dyspnea on 
prolonged exertion.  A 30 percent evaluation requires 
moderate pulmonary emphysema with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on a level surface and pulmonary function test results 
that are consistent with findings of moderate emphysema.  A 
60 percent evaluation is warranted for severe pulmonary 
emphysema manifested by exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, ventilatory impairment of severe degree 
confirmed by pulmonary function tests, and a marked 
impairment of health.  A 100 percent evaluation requires 
pronounced pulmonary emphysema that is intractable and 
totally incapacitating and that is manifested by dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion.  The 
severity of the emphysema must be confirmed by chest X-ray 
and pulmonary function studies.  38 C.F.R. § 4.97, Code 6603, 
effective prior to October 7, 1996.

The regulations for the evaluation of diseases of the 
respiratory system were revised, effective October 7, 1996.  
61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.


A 10 percent rating is warranted for pulmonary emphysema with 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent predicted, or: DLCO (SB) 66 to 80 percent 
predicted.  A 30 percent rating requires FEV-1 of 56 to 
70 percent, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 80 percent predicted.  A 60 percent rating is warranted 
for bronchitis or COPD with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo (echocardiogram) or cardiac catheterization), 
or; episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6600 or 
6604, effective as of October 7, 1996.


The March 1996 VA letter indicates that the veteran's 
service-connected pulmonary disability produces an estimated 
20 percent of his overall pulmonary impairment.  This letter, 
however, notes that the it is difficult to define the 
relative contributions of the asbestos, and a review of the 
overall medical evidence indicates that the 20 percent 
estimate was speculative.  Rather the overall medical 
evidence does not delineate specific symptoms to the service-
connected respiratory disorder or to any other respiratory 
disorder.  Under the circumstances, the Board will consider 
all of the respiratory symptoms as manifestations of the 
service-connected respiratory disorder.

The medical evidence indicates that the veteran's pulmonary 
disease secondary to exposure to asbestos is manifested 
primarily by dyspnea at rest as reported by the veteran and 
pulmonary function studies showing severe obstructive airways 
disease.  These manifestations have been present since August 
23, 1995, and support the assignment of a least a 60 percent 
evaluation under diagnostic code 6603, effective prior to and 
as of October 7, 1996, and possibly a total rating under 
diagnostic code 6603, effective prior to October 7, 1996, 
based on symptoms that produce pronounced impairment.  The 
evidence indicates that he has been considered totally 
disabled for SSA benefits since 1984 due to his severe 
respiratory condition.  While the determination of the SSA is 
not binding on VA, the Board finds that the overall evidence 
is essentially in equipoise as to whether or not it supports 
the assignment of a total disability rating from August 23, 
1995, under diagnostic code 6603, effective prior to October 
7, 1996, that is resolved in favor of the veteran with 
application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


The Board concludes that the evidence supports granting a 
total rating for the pulmonary disease secondary to exposure 
to asbestos from the earlier effective date of August 23, 
1995, based on the above legal and judicial authorities.



ORDER

An effective date of August 23, 1995, for the assignment of a 
total rating for pulmonary disease secondary to exposure to 
asbestos is granted, subject to the regulations applicable to 
the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

